 Case 2:20-cv-00035-JRG Document 9-1 Filed 05/12/20 Page 1 of 1 PageID #: 53



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               (MARSHALL DIVISION)


 TACTUS TECHNOLOGIES, LLC,                          §
                                                    §
        Plaintiff,                                  §
                                                    §   C.A. No. 2:20-CV-00035
 v.                                                 §
                                                    §   JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD.;                     §
 and SAMSUNG ELECTRONICS                            §
 AMERICA, INC.,                                     §
                                                    §
         Defendants.                                §



      ORDER GRANTING THE PARTIES’ JOINT MOTION TO EXTEND TIME TO
                   ANSWER OR OTHERWISE RESPOND

       Before the Court is the parties’ Joint Motion to Extend Time to Answer or Otherwise

Respond in the above-referenced action.

       Having considered the request, the Court GRANTS the Motion. IT IS HEREBY

ORDERED that the deadline for the Defendants to move, answer, or otherwise respond to the

Plaintiff’s Complaint in the above-referenced actions is extended to and includes July 7, 2020.




                                                1
